DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 1/25/2019.  Claim 1 is pending in the case.  Claim 1 is an independent claim.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The claim is directed to an abstract idea.
The limitations of “… a selection of one or more data tags of a dataset, the data tags corresponding to data in the dataset, the data including training data and testing data,” “… a selection of one or more analytics model building techniques,” “building … a plurality of analytics models using the training data, wherein each of the one or more selected analytics model building techniques is used to build at least one analytics model,” and “after building the plurality of analytics models, calculating … a performance of each of the plurality of analytics models” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the 
This judicial exception is not integrated into a practical application.  In particular, the claim recites “receiving, via a graphical user interface (GUI), a selection,” “receiving, via the GUI, a selection,” “building, by a data processor,” “calculating, by the data processor,” and “displaying, via the GUI, a comparison of each of the plurality of analytics models based on the calculated performance of each of the plurality of analytics models.”  The graphical user interface and processor are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer.  MPEP § 2106.05(f).  The graphical user interface and processor limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer system.  MPEP § 2106.05(h).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the user performs using the computer components as a tool.
The limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Achin et al. (US 2016/0335550 A1, hereinafter Achin).

As to independent claim 1, Achin discloses a method comprising:
receiving, via a graphical user interface (GUI), a selection of one or more data tags of a dataset (“At step 406 of method 400, exploration engine 110 prompts the user to identify which of the variables are targets and/or which are features,” paragraph 0146 lines 1-3), the data tags corresponding to data in the dataset, the data including training data and testing data (“To facilitate cross-validation, predictive modeling system 100 may partition the dataset (or suggest a partitioning of the dataset) into K ‘folds’. Cross-validation comprises fitting a predictive model to the partitioned dataset K times, such that during each fitting, a different fold serves as the test set and the remaining folds serve as the training set,” paragraph 0158 lines 1-6);
receiving, via the GUI, a selection of one or more analytics model building techniques (“the user may accept the suggested prioritization of modeling techniques or specify a custom prioritization of the modeling techniques (step 428). In some embodiments, the user can modify one or more modeling techniques (e.g., using the modeling technique builder 220 and/or the modeling task builder 230) (step 430) before the exploration engine 110 begins executing the modeling techniques,” paragraph 0157 lines 5-12);
building, by a data processor, a plurality of analytics models using the training data (“To facilitate cross-validation, predictive modeling system 
after building the plurality of analytics models, calculating, by the data processor, a performance of each of the plurality of analytics models (“When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc.,” paragraph 0166 lines 3-10) using the testing data (“To facilitate cross-validation, predictive modeling system 100 may partition the dataset (or suggest a partitioning of the dataset) into K ‘folds’. Cross-validation comprises fitting a predictive model to the partitioned dataset K 
displaying, via the GUI, a comparison of each of the plurality of analytics models based on the calculated performance of each of the plurality of analytics models (“Returning to FIG. 4, at step 446 of method 400, the user interface 120 presents the final results to the user,” paragraph 0174 lines 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2018/0129513 A1 disclosing data visualization
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All 
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Ryan Barrett/
Primary Examiner, Art Unit 2145